Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of species (WNV/DENV prM signal; PTV; DENV-2/SEQ ID NO: 28; serum) in the reply filed on 6/10/2022 is acknowledged.
Claims 2, 3, 16, 17, 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2022.
Claims 1, 4-15, 18, 19, 24-29 are under consideration

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 2/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 1, 4-15, 18, 19, 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See the recitations to claims 1, 4-15, 18, 19, 24-29 submitted 2/17/2020.
As to claims 1, 4, the claims recite position numbers (1-35, 36 for claim 1; 36-111 for claim 4). It is not clear what the positions are relative to or what constitutes position number 1. 

Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Kinney (WO2018009603)(cited in applicant’s IDS submitted 2/17/2020) teaches: type I and type II reporter constructs (Figure 2); including Type I comprising: first C gene box (C1-35); reporter gene; 2A peptide; second C gene box with entire C gene; the first 25 or 35 amino acids were codon edited; wild type codons of WNV C); Type II comprising: reporter gene; 2A; sequence encoding ZIKV signal sequence.
B. Kinney (WO2015196094)(hereinafter “Kinney-2”)(cited in applicant’s IDS submitted 2/17/2020) teaches: chimeric West Nile/Dengue viruses; including virus including 5’ C(ss) from WNV and 3’ portion of C(ss) from DENV (p. 2).
C. Puffer et al. (U.S. Patent No. 8691961)(cited in applicant’s IDS submitted 2/17/2020) teaches: flavivirus replicons and reporter virus particles (abstract); nucleic acid sequence encoding flavivirus capsid polypeptide and nucleic acid encoding flavivirus prME polypeptide (column 4, line 49).
5. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648